Citation Nr: 1021859	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-26 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for compensation under 38 U.S.C.A. 
§ 1151 for partial loss of the left hand.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for compensation under 38 U.S.C.A. 
§ 1151 for a left leg disability.

3.  Whether there is new and material evidence to reopen a 
previously denied claim for compensation under 38 U.S.C.A. 
§ 1151 for psychological damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which determined the Veteran had not submitted 
new and material evidence and, therefore, declined to reopen 
his previously denied, unappealed, claims for § 1151 
compensation for partial loss of his left hand, 
left leg disability, and psychological damage.  The RO 
additionally determined there was not clear and unmistakable 
error (CUE) in the prior denials of these claims.

In October 2009, as support for the petition to reopen these 
claims, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board.  This type 
of hearing is often referred to as a Travel Board hearing.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The RO most recently considered - and denied, the Veteran's 
claims for § 1151 compensation in December 2005.  The RO sent 
him a letter that same month notifying him of that decision 
and apprising him of his procedural and appellate rights, and 
he did not appeal.  So that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).  New and material evidence therefore is required to 
reopen these claims before readjudicating them on their 
underlying merits, i.e., on a de novo basis.   38 C.F.R. 
§ 3.156(a).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act (VCAA) notice requirements require VA 
to send a specific notice letter to the Veteran that:  (1) 
notifies him of the evidence and information necessary to 
reopen his claims, i.e., describes what new and material 
evidence is; (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
the claims that were found insufficient in the prior denial 
on their merits; and (3) provides general VCAA notice for the 
underlying claims that complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any applicable legal precedent.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiencies rather than simply stating 
the evidence must relate to the stated basis of the prior 
denial).



Since filing the petition to reopen these claims in April 
2006, the Veteran has not been provided this required Kent 
notice of what would constitute new and material evidence, 
including in terms of specifying the reasons for the prior 
denial of these claims so he has the opportunity to address 
these evidentiary shortcomings.  And as he filed the petition 
to reopen these claims after August 29, 2001, he must be 
advised of the amended definition of "new and material" 
evidence.  See 38 C.F.R. § 3.156(a) (2009).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) 
notifying him of the type of evidence 
and information needed to reopen his 
claims for § 1151 compensation for 
partial loss of his left hand, left leg 
disability, and psychological damage.  
The letter must describe what 
constitutes new and material evidence 
according to the amended standard in 
effect since August 29, 2001, per the 
language of 38 C.F.R. § 3.156(a) 
(2009), including in terms of 
addressing the specific reasons these 
claims were previously denied in 
December 2005.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Then readjudicate these claims in 
light of any additional evidence 
submitted or otherwise obtained 
in response to this additional Kent 
notice.  If the claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


